Citation Nr: 1823101	
Decision Date: 04/17/18    Archive Date: 04/25/18

DOCKET NO.  10-35 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a brain tumor. 

2.  Entitlement to service connection for a disability manifested by numbness and tingling of both hands and feet. 

3.  Entitlement to an initial disability rating in excess of 10 percent for service-connected degenerative disk and joint disease of the lumbosacral spine prior to December 14, 2015, and in excess of 40 percent thereafter. 

4.  Entitlement to an initial compensable disability rating for service-connected headaches prior to December 17, 2015, and in excess of 30 percent thereafter. 

5.  Entitlement to a total rating based on individual unemployability (TDIU) prior to August 23, 2015.




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Yaffe, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1987 to April 1991, October 2003 to March 2005, and May 2006 to August 2007.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Winston-Salem, North Carolina.  

In July 2015, the Board remanded the issues on appeal in order to provide the Veteran with VA examinations to determine the severity of his service-connected disabilities and clarify the nature and etiology of his service connection claim. 

In a December 2015 rating decision, the RO awarded entitlement to a TDIU from August 23, 2015.  However, a TDIU is considered part and parcel of the initial increased rating claims on appeal here.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Accordingly, the issue of entitlement to a TDIU for the rating period prior to August 23, 2015, remains in appellate status.

In a December 2016 rating decision, the RO increased the rating for the Veteran's service-connected lumbar spine disability to 40 percent, effective December 14, 2015, and increased the rating for service-connected headaches to 30 percent, effective December 17, 2015.  Since higher ratings are available and the ratings were not assigned since the beginning of the claim for increase, these issues are still on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

In July 2017, the Board remanded the case for an additional time to ensure that the Veteran receive a copy of the December 2016 supplemental statement of the case. 

The issues of entitlement to service connection for service connection for a disability manifested by numbness and tingling of both hands and feet and entitlement to a TDIU prior to August 23, 2015 are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A brain tumor is not currently diagnosed.   

2.  For the period on appeal prior to December 14, 2015, the Veteran's lumbar spine disability was not productive of forward flexion of the thoracolumbar spine less than 60 degrees, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, combined range of motion of the thoracolumbar spine not greater than 120 degrees, or at least two weeks of incapacitating episodes of intervertebral disc syndrome (IVDS).

3.  Resolving any reasonable doubt in the Veteran's favor, beginning December 14, 2015, unfavorable ankylosis of the entire thoracolumbar spine is present.

4.  Service connection for sciatica of the right and left lower extremities associated with the lumbar spine disability is already in effect and is productive of no more than moderate impairment.   

5.  Prior to December 17, 2015, the Veteran experienced characteristic prostrating attacks of headaches occurring on an average of once a month over the prior several months.

6.  Beginning December 17, 2015, some of the Veteran's headache attacks were completely prostrating and prolonged, which resulted in some episodes leading to severe economic inadaptability, but these attacks have not been very frequent.


CONCLUSIONS OF LAW

1.  The criteria to establish service connection for a brain tumor are not met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. § 3.303 (2017).

2.  For the period on appeal prior to December 14, 2015, the criteria for an initial rating in excess of 10 percent for a lumbar spine disability have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.10, 4.59, 4.71a, DC 5003-5242 (2017).

3.  Beginning December 14, 2015, the criteria for a 50 percent rating, but not higher, for lumbar spine disability have been approximated.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.10, 4.59, 4.71a, DC 5003-5242 (2017).

4.  For the period on appeal prior to December 17, 2015, the criteria for a rating of 30 percent, but no higher, for headaches have been approximated.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.21, 4.124a, Diagnostic Code 8100 (2017).

5.  Beginning December 17, 2015, the criteria for a rating in excess of 30 percent for headaches have not been met or approximated.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.21, 4.124a, Diagnostic Code 8100 (2017).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016). 


Service Connection - Applicable Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  This has been interpreted as a three-element test: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Brain Tumor - Analysis

The Veteran asserts that he has a current brain tumor that is related to service.  He indicates the onset of a brain tumor in February 2009.  

The Veteran's service treatment records show that after the he complained of numbness in the extremities, he had an electroencephalography (EEG) of the brain in January 1988, which showed no evidence of epilepsy.  The medical professional noted that the EEG was mildly dysthythmic, but that it was very non-specific finding usually unassociated with any recognizable neurological problem, and recommended counseling to resolve the problem.  Thereafter, a May 2003 examination report noted "normal" neurological system. 

In February 2009, the Veteran underwent a magnetic resonance imaging (MRI) scan of the brain in conjunction with a hearing loss evaluation, which revealed a benign brain tumor described as left cerebello-pontine lesion with mild mass effect on the left lateral basis pontis).  Subsequently, later in the month, the Veteran was admitted for treatment of a brain tumor that was found to have incurred in the line of duty and might have resulted in a permanent partial disability.  The Veteran was discharged from active duty on March 6, 2009.  

Significantly however, the medical evidence dated from the date of claim and during the pendency of the appeal does not show a diagnosis of a brain tumor.  

A review of the post-service evidence dated in May 2009, shows normal pre-and-post-contrast MRI interpretations of the Veteran's brain.  There was no evidence of mass in the left cerebellopontine angle region.  

In June 2009, the Veteran underwent a VA examination, where he denied any neurological problems or symptoms, such as a seizure disorder.  After a physical examination of the Veteran, the examiner concluded that there was no evidence of a brain tumor as indicated by a repeat negative MRI.  

In April 2010, the Veteran was seen at a VA outpatient facility for a traumatic brain injury (TBI) consult, where he reported that during his time in Iraq between 2004 and 2007, he was involved in several convoys where he lost consciousness from improvised explosive devices (IEDs), to include one occasion where he lost consciousness for approximately 3 minutes.  An assessment of a history of concussion with loss of consciousness was entered.  Thereafter, a May 2010 CT scan of the head was normal.  A follow-up neurological evaluation indicated that the Veteran might have had a lacunar stroke, but that there were no other findings to suggest that and that his MRI did not reveal it.  Upon review of an MRI that was done a few days earlier, the neurologist indicated that there was a questionable lesion on the left cerebellar pontine angle that could have been a schwannoma, but that most of the images had motion artifact and were very blurry.  

In June 2010, the Veteran had a neuropsychiatric consultation at the VA, where he reported that during his time in Iraq, he was on several convoy duties with blast exposures from rocket-propelled grenades (RPGs) and IEDs and mortar.  He reiterated that on one occasion he lost consciousness for approximately three minutes and reported another incident with approximately 30 minutes of disorientation and amnesia.  The neurologist recommended a repeat MRI of the brain.  

Additional CT scans of the head and brain in August 2014 and June 2015 were normal. 

The Veteran underwent an additional VA examination in December 2015, where the examiner noted that February 2009 diagnosis of a brain tumor, but indicated that these findings were not confirmed shortly after in May 2009.  The examiner noted reports of insomnia and depression, but noted that this was not related to any central nervous system issues.  The examiner further indicated that the cerebellopontine lesion seen on one imaging study was not confirmed on any follow-up studies.  Lastly, the examiner noted that an MRI was requested, but despite several attempts, the Veteran never showed up for the test.  

VA treatment notes dated in October 2016 show that the Veteran had a MRI of the brain, which showed very minimal periventricular increased white matter T2 signal, which could represent very early/mild small vessel ischemic changes.  This MRI was done secondary to blunt trauma while driving with loss of consciousness sustained earlier in October 2016.  The Veteran noted that he hit his head on the roof, denied seeing starts, had some confusion, but continued to drive for several hours.  The actual MRI report shows no acute intracranial abnormality and subjective increased density in the basilar artery, noting that "this can sometimes indicate slow flow or thrombus the artery."  In October 2017, a primary care note shows that the Veteran indicated he was previously told that he had "calcium deposits on the back part of [his] brain."

An additional MRI was ordered, but attempts to schedule the Veteran were unsuccessful.  A radiology note dated in October 2017 shows that the Veteran failed to respond to two calls and a 14 day letter. 

The laws authorizing Veterans' benefits provide benefits only where there is current disability, as identified by a medical diagnosis.  In the absence of proof of a current disability, there is no valid claim of service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Board concludes that the Veteran has not presented competent evidence showing that he has a current brain tumor or any other brain disability.  See 38 U.S.C. § 5107 (a) ("[A] claimant has the responsibility to present and support a claim for benefits."); Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009) (holding that it is the claimant's general evidentiary burden to establish all elements of the claim).  Despite many CT scans and MRIs, no medical professional rendered a diagnosis of a brain tumor during the pendency of the appeal. 

In analyzing this claim, the Board recognizes that the Veteran is competent to report his observable symptoms and signs related to his claimed disability, to include insomnia, depression, and headaches; however, his lay statements are not competent to establish that he has a current brain tumor, as he is not shown to have the necessary requisite medical training, expertise, or credentials needed to render a medical diagnosis.  Moreover, the record reflects that his complaints of symptoms associated with the claimed condition are being compensated for by his receipt of service connection for posttraumatic stress disorder (PTSD) and service connection for headaches.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

For the reasons and bases discussed above, the preponderance of the evidence is against the Veteran's claim, and it therefore must be denied.  See 38 U.S.C. § 5107(b) (2012); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).



Increased Initial Ratings - Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4. 38 U.S.C. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.

Where there is a question as to which of two disability ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are appropriate for any initial rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court has also held that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. § 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors. 

Moreover, the provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Board notes that the Veteran is a physician and competent to provide medical evidence regarding her disabilities.  38 C.F.R. § 3.159(a)(1)

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.
Lumbar Spine - Law and Analysis 

The RO assigned a 10 percent disability rating for the Veteran's low back disability prior to December 14, 2015, and a 40 percent rating thereafter, pursuant to 38 C.F.R. § 4.71a, DC 5242, applicable to degenerative arthritis of the spine.

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes).  Ratings under the General Rating Formula for Diseases and Injuries of the Spine are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.

The General Rating Formula for Diseases and Injuries of the Spine provides a 10 percent rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a.

A 20 percent rating is provided for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

A 40 percent disability rating is provided for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine. 

A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine. 

A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine. 

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.  

Note (2) (see also Plate V) provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  

Note (3) provides that, in exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.  

Note (4) instructs to round each range of motion measurement to the nearest five degrees.  

Note (5) provides that, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  

Note (6) provides that DC 5242 for degenerative arthritis of the spine can also be rated under DC 5003.  

DC 5003 provides that when limitation of motion is non-compensable under the appropriate code or codes, a rating of 10 percent may be applied to each major joint or group of minor joints affected by limitation of motion.  Such limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  If there is no limitation of motion, a 10 percent rating will be assigned where there is x-ray evidence of involvement of two or more major joints or minor joint groups, and a 20 percent rating will be assigned where there is such involvement along with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, DC 5003.  The lumbar vertebrae are considered a group of minor joints, ratable on a parity with major joints for these purposes.  See 38 C.F.R. § 4.45(f).

Intervertebral disc syndrome can alternatively be rated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (IVDS Formula).  Under the IVDS Formula, a 10 percent rating requires incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months. A rating of 20 percent is warranted for incapacitating episodes with a total duration of at least two weeks but less than four weeks during the past 12 months.  A rating of 40 percent is warranted for incapacitating episodes with a total duration of at least four weeks but less than six weeks during the past 12 months.  A maximum rating of 60 percent is warranted for incapacitating episodes with a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, IVDS Formula.  For these purposes, an incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id. at Note (1).

Turning to the relevant evidence in this case, the Veteran was afforded a VA compensation examination of the spine in June 2009.  He reported symptoms of stiffness, numbness, and loss of bowel control as well as aching and sharp pain on a constant basis that was rated 5 out of 10.  He further noted that he was able to function without taking medication and was not undergoing any treatment for his back.  He further denied any incapacitating episodes during the previous 12 months.  The examiner indicated that functional impairment includes limitation in mobility.  Range of motion (ROM) testing revealed normal range of motion, flexion to 90 degrees, extension to 30 degrees, and lateral flexion and rotation to 30 degrees, bilaterally.  There was no evidence of pain.  Though, after repetitive use testing, there was evidence of pain, fatigue, weakness, and lack of endurance, but without evidence of incoordination.  The examiner indicated that the major functional impact was pain.  Posture and gait were normal, with no evidence of radiation of pain, spasm, or tenderness.  Straight leg raise testing was negative, bilaterally.  There was no ankylosis or IVDS.  X-rays showed early osteophytosis and narrowing of the L4, L5 disk space with slight retrolisthesis of L4 in relation to L5.  The impression was mild degenerative disk and joint disease of the lumbar spine.  

During a June 2009 VA examination in connection with the Veteran's claim for service connection for a brain disability, he reported some urine leakage, but the examiner indicated that this did not require pad or absorbent material.  There is no fecal leakage reported. 

Treatment notes from the Jacksonville COBC dated 2009, reveal constant complaints of back pain and assessment of arthritis and spinal disc disease, but do not provide ROM testing or any additional medical evidence.  Additional treatment notes from Wichita VAMC dated June and July 2010 show reported back pain of 6 out of 10, and an indication that the Veteran was scheduled for an appointment to receive a back brace due to some disc problems and issued a back brace.  Treatment notes dated February 2011 show chronic back pain that has become worse in the past month with no relief.  The pain was described as "shooting pain" to legs rated as 8 out of 10, and led to problems with walking.  There was a notation of urinary incontinence and leg weakness.  There is no additional medical evidence for this period on appeal prior to December 2015.  
Based on the above, the evidence of record establishes that the criteria for a rating in excess of 10 percent for a low back disability are not met.  38 C.F.R. §§ 4.3, 4.7.  Forward flexion of the thoracolumbar spine has been normal during this appeal period and there is no evidence of muscle spasm or guarding that was severe enough to result in an abnormal gait or abnormal spinal contour.  In addition, there is no evidence of favorable or unfavorable ankylosis of the thoracolumbar spine or entire spine.  For these reasons, a rating of in excess of 10 percent for a low back disability is not warranted.

The Board also considered the Veteran's reported impairment of function, pain, weakness, and numbness, and has considered additional limitations of motion due to pain.  Even considering additional limitation of motion or function of the thoracolumbar spine due to pain or other symptoms such as weakness, fatigability, stiffness, or pain (see 38 C.F.R. §§ 4.40, 4.45, 4.59), the evidence does not show that the low back disability more nearly approximates the criteria for a higher rating for this period on appeal.  To the extent that the Veteran has reported experiencing functional impairment, this impairment is contemplated by the current rating assigned.  As such, a higher rating based on pain and functional loss is not warranted.

The Board further finds that a higher disability rating is not warranted under the IVDS Formula.  38 C.F.R. § 4.71a, DC 5243.  The June 2009 VA examination report indicates that there was no evidence of IVDS; therefore a higher rating under the IVDS Formula is not in order.

Accordingly, a rating higher than 10 percent is not warranted for the Veteran's lumbar spine disability prior to December 14, 2015. 

From December 14, 2015, forward

As noted above, the RO increased the Veteran's disability rating for the lumbar spine disability to 40 percent, effective December 14, 2015, the date of the VA examination which revealed a worsening of his lumbar spine disability.  

During that December 2015 VA examination, the Veteran reported flare-ups that caused him difficulty getting out of bed, and difficulty with prolonged sitting and walking.  Initial ROM testing of the lumbar spine revealed flexion to 20 degrees, extension to 5 degrees, and lateral flexion and rotation to 10 degrees, bilaterally.  There was no evidence of pain on weight bearing.  The Veteran was walking with normal gait.  There was evidence of tenderness to palpation over the mid-to-lower lumbar spine.  The Veteran was able to perform three repetitions with no additional loss of function.  There was no guarding or muscle spasm.  The examiner noted no history of IVDS and no incapacitating episodes.  The examiner noted that there was ankylosis.  

Based on the foregoing and resolving all reasonable doubt in the Veteran's favor, the Board finds that his lumbar spine disability more nearly approximates the criteria for a 50 percent disability rating during this period on appeal.  The relevant evidence shows the presence of ankylosis.  Although the examiner did not specify whether the noted ankylosis was favorable or unfavorable, the Board resolves any reasonable doubt in the Veteran's favor, finds that the criteria for a 50 percent disability rating have been approximated under the General Rating Formula.  A higher rating of 60 percent is not warranted since there is no evidence of IVDS with incapacitating episodes.  Moreover, a 100 percent disability rating is not warranted because the evidence does not suggest that there is ankylosis of the entire spine; only ankylosis of the lumbar spine is shown.

Associated Neurologic Impairment

In addition to consideration of the orthopedic manifestations of the lumbar spine disability, VA regulations require that consideration be given to any associated objective neurologic abnormalities, which are to be evaluated separately under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a, General Rating Formula, Note (1). 

The Veteran is already in receipt of separate 20 percent ratings for sciatica of the right and left lower extremities, effective February 4, 2011.  This radiculopathy is shown to be no worse than moderate in nature, as reflected by the VA treatment notes noted above, as well as the December 2015 VA examination report; therefore separate ratings higher than 20 percent under Diagnostic Code 8520 are not warranted.  

The Board recognizes that the Veteran had two documented reports of urinary incontinence as noted above.  Urinary incontinence contemplated by DC 7542, is rated as voiding dysfunction.  A 20 percent rating is warranted for such that requires the wearing of absorbent materials which must be changed less than two times each day; a 40 percent rating is warranted for such that requires the wearing of absorbent materials which must be changes two to four times each day; and a 60 percent rating is warranted for such that requires the use of an appliance or the wearing of absorbent materials which must be changed more than four times each day.  38 C.F.R. § 4.115, DC 7542.  

The December 2015 VA examiner opined that the urinary incontinence episodes were not related to the Veteran's lumbar spine disability.  Moreover, even if the Veteran experienced urinary incontinence were associated with his lumbar spine disability for a brief period in 2009 and 2011, it is not compensable and so does not warrant a separate rating.  There is no evidence that his urinary incontinence requires the use of any absorbent materials, much less absorbent materials which must be changed less than two times daily.  As such, the Board finds that the Veteran does not have compensable genitourinary findings associated with the lumbar spine disability and there is no basis to assign a separate rating under the applicable rating code.  

Therefore, the Board finds that no further discussion of separate evaluations of the low back disability as manifested neurologically is warranted.

Headache Disability - Law and Analysis 

Compensable Rating Prior to December 17, 2015

During this period on appeal, the RO rated the Veteran's migraine headaches as zero percent (non-compensable) disabling under Diagnostic Code 8100.  38 C.F.R. § 4.124a.  Under such code, migraine headaches with less frequent attacks than the criteria for a 10 percent rating are rated as non-compensable.  Migraine headaches with characteristic prostrating attacks averaging one in two months over the last several months are rated 10 percent disabling.  Migraine headaches with characteristic prostrating attacks occurring on an average once a month over last several months are rated 30 percent disabling.  Migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability are rated 50 percent disabling. 

The term "prostrating attack" is not defined in regulation or case law, but can be defined as extreme exhaustion or powerlessness.  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999)(quoting Diagnostic Code 8100 verbatim but not specifically addressing the definition of a prostrating attack); DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1531 (32d ed. 2012).

Further, "severe economic inadaptability" is also not defined in VA law.  See Pierce v. Principi, 18 Vet. App. 440, 446 (2004).  In addition, the Court has held that nothing in DC 8100 requires that the claimant be completely unable to work in order to qualify for a 50 percent rating.  Id.  It was explained by the Court that if "economic inadaptability" were read to import unemployability, the appellant, should he or she meet the economic-inadaptability criterion, would then be eligible for a TDIU rather than just a 50 percent rating.  Id. citing 38 C.F.R. 
 § 4.16.  The Court discussed the notion that consideration must also be given as to whether the disability was capable of producing severe economic inadaptability, regardless of whether the condition was actually causing such inadaptability.  See Pierce, 18 Vet. App. at 446.  In this regard, VA conceded that the words "productive of" could be read to mean either "producing" or "capable of producing."  Id. at 446-447.

The Board may not deny entitlement to a higher rating on the basis of relief provided by medication when those effects are not specifically contemplated by the rating criteria.  Jones v. Shinseki, 26 Vet. App. 56, 63 (2012).

Turning now to the evidence, in June 2009 the Veteran underwent a VA examination during which he reported headaches that were pounding and sharp.  The Veteran indicated that when a headache attack occurs, he was able to go to work, but required taking pain killers.  Headaches were present approximately three times a week and lasted for up to five hours each time.  Functional impairment was noted to include interruption in activities.  

Medical treatment notes from Wichita VAMC dated May and July 2010 show assessment of tension headaches and note that the Veteran reported that he was "actually doing okay with the headaches," but still have them from time to time.  The impression was headaches: well controlled at this time. 

The Board notes that the June 2009 examiner did not use the standard VA examination form and, as such, he did not indicate whether the Veteran's headaches were productive of characteristic prostrating attacks.  Nevertheless, Veteran has competently reported that his headaches occurred three times a week and lasted for five hours each time, which the examiner indicated led to interruption in activities.  As such, despite later treatment notes indicating that migraine headache medication had provided some relief and improvement, the Board finds that the evidence is at the very least in equipoise to support an increase to a 30 percent disability rating prior to December 17, 2015.

However, a higher rating of 50 percent is not warranted during this appeal period as the evidence does not support a conclusion that his headaches led to severe economic inadaptability as required by the rating criteria.  The evidence clearly indicates that the Veteran was able to go to work.  

In summary, resolving all doubt in the Veteran's favor, the Board assigns a 30 percent disability rating for the rating period on appeal prior to December 17, 2015.  

From December 17, 2015

As noted, the RO increased the Veteran's disability rating for headaches to 30 percent, effective December 17, 2015.  

During his December 2015 VA examination, the Veteran reported headaches that usually start at the back of his head and then radiate frontward over the temporal area.  He stated that the headaches occur at least three times a week and last for an hour or two.  He rated the pain between 6 and 8 on a 0-10 scale.  About 30 percent of the time, the Veteran experienced nausea, and during 20 percent of the time also had episodes of vomiting.  Almost every headache attack led to stomach sickness.  During attacks the Veteran indicated that he lies down, because of the nausea.  The headaches were described as usually sharp, but sometimes throbbing on the left side.  He was taking over the counter medication with minimal relief.         

The examiner indicated that the headache pain was pulsating or throbbing on both sides of the head, and the pain worsened with physical activities.  Non-headache symptoms, as noted above, included nausea, vomiting, and sensitivity to light and sound.  The examiner concluded that once a month the headaches are prostrating, and do not lead to severe economic inadaptability.  Nevertheless, the examiner then noted that "at least 20 percent of [the Veteran's] headache attacks could be classified as characteristic prostrating type of attacks when they are very severe stopping him from doing anything and they may last for a couple of hours."  The examiner further indicated that these severe attacks that occur two to three times a month would "prevent [the Veteran] from doing any productive job on that particular day. 

The next-higher rating of 50 percent requires that the headaches be very frequent, completely prostrating, and prolonged attacks productive of severe economic inadaptability.  Here, the examiner indicated that at least 20 percent of the headaches prevent the Veteran from doing a productive job on that particular day; however, the majority of the Veteran's headaches were not considered "very frequent" or "prostrating."  In fact, the medical evidence shows that the Veteran's headaches were prostrating only about two to three times a month, which more nearly approximate the criteria for a 30 percent rating that Veteran is already in receipt of during this period on appeal. 

In summary, while the evidence suggests that some of the headaches are severe enough and prevent the Veteran from working on the day he is affected, these headaches only occur two to three times a month and do not more nearly approximate the criteria for a 50 percent rating.  Accordingly, the Board finds that a rating in excess of 30 percent is not currently warranted.  

Finally, the Board notes that neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 69-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

Entitlement to service connection for brain tumor is denied. 
 
For the period on appeal prior to December 14, 2015, an initial disability rating in excess of 10 percent for a lumbar spine disability is denied. 

Beginning December 14, 2015, a 50 percent disability rating, but not higher, for a lumbar spine disability is granted. 

For the rating period prior to December 17, 2015, a 30 percent disability rating, but not higher, for headache disability is granted. 

Beginning December 17, 2015, a disability rating in excess of 30 percent for headache disability is denied. 

REMAND

An additional remand is necessary in order to provide the Veteran with an adequate VA examination for his service connection claim for a disability productive of bilateral tingling and numbness of the hands and feet as well as to readjudicate entitlement to a TDIU prior to August 23, 2015.  

In regards to the Veteran's service connection claim for bilateral tingling and numbness of the hands and feet, although a VA examiner in December 2015 opined that the symptoms are not related to the Veteran's service-connected disabilities and indicated that they first occurred in 2011 while the Veteran was in the Reserves, the examiner did not suggest any possible etiology and did not consider the Veteran's lay assertions regarding his service in Iraq.  Accordingly, the Board finds that further clarification is needed, to include the possibility that the Veteran's complaints are due to an undiagnosed illness manifested by these symptoms.  

The Veteran reported that he became too disabled to work from April 13, 2015.  See August 2015 VA 21-8940 Veterans Application for Increased Compensation Based on Unemployability.  The issue of entitlement to a TDIU prior to August 23, 2015 is inextricably intertwined with the Board's decision herein and the issue being remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Therefore the TDIU issue will be remanded as well.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any outstanding VA medical evidence. 

2.   Then, provide the Veteran with a VA examination to assess the nature and etiology of any current disability manifested by tingling and numbness of the hands and feet.  The Veteran's claim file should be reviewed by the examiner in conjunction with conducting the examination.  All necessary diagnostic testing and evaluation should be performed.  

**The examiner is asked to conduct a full clinical evaluation of the symptomatology of the Veteran's numbness and tingling of the bilateral hands and feet found upon evaluation and testing. 

After a thorough review of the claims file and physical examination of the Veteran, the examiner is asked to respond to the following: 

(a)  Identify all neurologic disabilities affecting the bilateral hands and/or feet currently shown.

(b)  For each identified disability, provide an opinion as to whether it, at least as likely as not, had its onset during active military service or is otherwise related to it.  

(c)  Provide an opinion as to whether the Veteran has an undiagnosed illness manifested by numbness and tingling of hands and/or feet.

(d)  Provide an opinion as to whether the Veteran has a medically unexplained chronic multi-symptom illness related to his service in the Persian Gulf.

The examiner should provide a complete rationale for the opinion and cite to specific evidence of the record, as necessary.  

3.  After completing all of the above, and any additional development deemed warranted, readjudicate the bilateral numbness and tingling of the hand and feet claim on appeal, as well as entitlement to a TDIU prior to August 23, 2015.  If the benefits on appeal remain denied, furnish the Veteran and his representative with a copy of a supplemental statement of the case and allow an appropriate time for response.  Thereafter, return the file to the Board for further appellate consideration. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




____________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


